NUMBER 13-22-00518-CV

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                       IN RE INTEX RECREATION CORP.


                       On Petition for Writ of Mandamus.


                                        ORDER

 Before Chief Justice Contreras and Justices Benavides and Tijerina
                         Order Per Curiam

       On October 28, 2022, relator Intex Recreation Corp. filed a petition for writ of

mandamus contending through five issues that the trial court abused its discretion by

granting a motion for summary judgment which implicates issues regarding parental

immunity, proportional responsibility, the standard of care, the “reasonably foreseeable

risk” of personal injury, and contributory negligence.

       The Court requests that the real parties in interest, Jaime Flores and Veronica

Flores, individually and on behalf of the estate of A.F. and as next friend of J.C., minor

child, and William Kobus, or any others whose interest would be directly affected by the
relief sought, file a response to the petition for writ of mandamus on or before the

expiration of ten (10) days from the date of this order. See TEX. R. APP. P. 52.2, 52.4,

52.8.


                                                                   PER CURIAM

Delivered and filed on the
31st day of October, 2022.




                                           2